                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MATTHEW KROPP,                                     Case No. 18-cv-01549-SI
                                   8                    Plaintiff,
                                                                                            ORDER EXTENDING DEADLINES
                                   9             v.
                                                                                            Re: Dkt. No. 25
                                  10     JEFFERY SCOTT,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant has filed a second ex parte request for an extension of the deadline to file a

                                  14   dispositive motion. Upon due consideration of the request and the accompanying declaration of

                                  15   attorney Martine D’Agostino, the court GRANTS the request. Docket No. 25. The court now sets

                                  16   the following new briefing schedule for dispositive motions: Defendant must file and serve his

                                  17   dispositive motion no later than January 18, 2019. Plaintiff must file and serve on defense counsel

                                  18   his opposition to the dispositive motion no later than February 15, 2019. Defendant must file and

                                  19   serve his reply brief (if any) no later than March 1, 2019.

                                  20          IT IS SO ORDERED.

                                  21   Dated: November 16, 2018

                                  22                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                  23                                                   United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
